Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s amendment filed on June 3, 2022.
Claims 1-4, 7-12, 14-17 and 20-25 are pending. 
All other claims are cancelled. 

Reasons for Allowance
Claims 1-4, 7-12, 14-17 and 20-25 are allowed. 

Applicant’s arguments filed on June 3, 2022, regarding claim rejections under 35 U.S.C. §112  have been considered and are persuasive. The rejections are withdrawn. 
All arguments throughout the prosecution history and response to arguments are incorporated herewith. 

An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention.

The references relied upon throughout prosecution, cited, and the newly cited references fail to disclose:
A system, comprising: 
a point of sale (POS) node; 
a first node; 
a second node comprising, a network interface, a storage device including instructions, and a processor coupled with the storage device, the processor capable of executing the instructions, that when executed, cause the processor to: 
receive, via the network interface, data relating to a localized mesh network, the localized mesh network comprising the POS node, the first node, and the second node, and the POS node authorized to conduct transactions using the localized mesh network with at least the first node and the second node; 
store the received data in the storage device generate a cryptocurrency wallet and store the generated cryptocurrency wallet in the storage device; 
load the generated cryptocurrency wallet with an initial amount of localized cryptocurrency tokens from a total amount of localized cryptocurrency tokens for the localized mesh network; 
receive, via the network interface and on the localized mesh network, a request from the first node, the request comprising transaction data to conduct a transaction between the first node and the POS node; 
forward, via the network interface and on the localized mesh network, the request comprising the transaction data to the POS node; 
receive a portion of a localized cryptocurrency token as payment and in response to operating as an intermediate node to receive the request from the first node and to forward the request to the POS node on the localized mesh network and the second node is not a party to the transaction between the first node and the POS node; and 
store the portion of the localized cryptocurrency token in the generated cryptocurrency wallet, wherein the localized cryptocurrency tokens are useable only within the localized mesh network and cannot be used outside of the localized mesh network or at a time after the localized mesh network no longer exists.

	The non-patent literature cited, “Secure Payment Routing Protocol for Economic
Systems Based on Blockchain,” by Xia et al. describes the optimization of transaction facilitation using various numbers of nodes between the transaction initiator and acceptor. Xia teaches using selective routing and timing means to settle a transaction at optimized levels while using a network mesh of nodes. 

EP 3335440 to Wagner discloses using mesh network to allow a user to utilize a mobile wallet to settle a transaction. The mesh network comprises of other users who might have connection required to allow the user with the mobile wallet to complete the transaction, which otherwise would not be possible without a network connection. 
Embodiments of the invention have a number of advantages. For example, certain mobile payment solutions (e.g., Apple Pay™) that run on mobile communication devices use tokens that are provisioned for storage on the mobile communication device at a time distinct from the time that a payment transaction actually occurs. Thus, even if the mobile communication device does not have an active data connection (e.g., 3G, LTE, 4G, Wi-Fi, etc.) at the time of the payment transaction, the mobile payment system can still use the token stored in the mobile communication device (e.g., stored within a secure element on the mobile communication device). Transaction security can be maintained by having the token and associated cryptographic material carried out while the mobile communication device is online (e.g., has an active data connection). However, certain security functions, such as provisioning can only be carried out while the mobile communication device is online. If the user of the mobile communication device is roaming in an area without an active data connection, mesh networking may provide online capability for the mobile communication device where there otherwise would be no connectivity. Thus, provisioning of the mobile communication device can be enabled along with functionality for the user to complete a payment transaction using the mobile communication device, where the user otherwise would be unable to due to the mobile communication device not having an active data connection.

U.S. PGPUB 20210287201 to Hernandez et al. teaches “methods and systems may process one or more payment transactions between a merchant and a remote customer by exchanging at least one payment proxy having a syntax including a monetary currency indicator preceding an alphanumeric character, corresponding to the merchant or the customer over a mesh network. A customer device detects a neighboring beacon and sends a route request through a communication channel, the route request includes at least an address of a merchant beacon device. The neighboring beacon determines a routing path to connect the customer device and the merchant beacon device by hopping over one or more neighboring beacon devices. Once the communication channel is established, the customer device can send and receive the payment proxy to and from the merchant beacon device. The customer device is configured to generate a message identifying the payment proxy as a method of payment for the payment transaction.”


None of the cited references, those relied upon, or those considered teach the claimed limitations as a whole and in the manner in which they are claimed. As a result, the claims are determined to be patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                            07/26/2022